DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6, 11-12, and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II-, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/10/2021.
Applicant’s election without traverse of Species I in the reply filed on 03/10/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-10, 13-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
substantially" in claim 1 is a relative term which renders the claim indefinite.  The term “substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "about" in claim 1 is a relative term which renders the claim indefinite.  The term “about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term "mainly" in claim 1 is a relative term which renders the claim indefinite.  The term “mainly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term "about" in claim 3 is a relative term which renders the claim indefinite.  The term “about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 3, line 5, recites “the surface electrode” is indefinite and unclear since there are four surface electrodes. As best understood, the examiner will interpret as “one of the surface electrodes”.
The term "substantially" in claim 7 is a relative term which renders the claim indefinite.  The term “substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
about" in claim 7 is a relative term which renders the claim indefinite.  The term “about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term "mainly" in claim 7 is a relative term which renders the claim indefinite.  The term “mainly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term "substantially" in claim 14 is a relative term which renders the claim indefinite.  The term “substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "substantially" in claim 15 is a relative term which renders the claim indefinite.  The term “substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "about" in claim 15 is a relative term which renders the claim indefinite.  The term “about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 15, line 11, recites “the surface electrodes” is indefinite and unclear since there are four surface electrodes. The examiner suggests “the surface electrodes” to be --the four surface electrodes--.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-10, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. [U.S. Pub. No. 2017/0162317] in view of Yokoyama [JP 2014-207432].
Regarding Claim 1, Taniguchi et al. shows an inductor (Figs. 3-7) comprising:
a rectangular or substantially rectangular thin sheet body (Paragraph [0049]) that includes base layers (17a-17e, 11, 18);

four surface electrodes (20A-20D) that are provided on a first main surface (7a) of the body (see Figs. 3-7); and
a first wiring electrode (19A) and a second wiring electrode (19B) that are provided between the base layers (see Figs. 3-7) near the first main surface of the body (see Figs. 3-7); wherein
a first end (E1) of the coil conductor is connected to at least one of the surface electrodes (20A) with the first wiring electrode (19A) interposed therebetween (see Figs. 3-7), and a second end (E2) of the coil conductor is connected to at least one of the other surface electrodes (20B) with the second wiring electrode (19B) interposed therebetween (see Figs. 3-7);
a center of each of the four surface electrodes (20A-20D) is located in a region in which the coil conductor is located when viewed in the direction in which the base layers are stacked (see Fig. 6, a center of elements 20A-20D is located in a region in which elements 14, 13 is located when viewed in the direction in which elements 17a-17e, 11, 18 are stacked, Paragraphs [0057]-[0058]); and
the first wiring electrode (19A) and the second wiring electrode (19B) are disposed mainly in the region in which the coil conductor is provided when viewed in the direction in which the base layers are stacked (see Figs. 3-7, elements 19A, 19B are disposed mainly in the region in which elements 14, 13 is provided when viewed in the direction in which elements 17a-17e, 11, 18 are stacked).

Yokoyama shows a laminated inductor (Fig. 24) teaching and suggesting the thin sheet body has a thickness of about 0.5 mm or less (Paragraphs [0017], [0052], [0071]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the thin sheet body has a thickness of about 0.5 mm or less as taught by Yokoyama for the device as disclosed by Taniguchi et al. to have a compact design to reduce manufacture size and weight which is capable of making the laminated inductor element thinner (Abstract, Problem to be Solved).
Regarding Claim 2, Taniguchi et al. shows the four surface electrodes (20A-20D) are disposed separately at four corners of the first main surface of the body (see Figs. 3-7, Paragraphs [0057]-[0058]).
Yokoyama also shows the four surface electrodes (14a) are disposed separately at four corners of the first main surface of the body (see Fig. 24).
Regarding Claim 3, Taniguchi et al. shows each of the four surface electrodes (20A-20D) does not overlap an opening of the coil conductor, or overlaps the opening of the coil conductor with an overlapping area being equal to or less than about 10% of an area of the surface electrode when viewed in the direction in which the base layers are stacked (see Figs. 3-7, elements 20A-20D overlaps the opening of elements 14, 13 with an overlapping area being equal to less than about 10% of an area of element 20A, 20B, 20C or 20D when viewed in the direction in which elements 17a-17e, 11, 18 are stacked).

Regarding Claim 9, Yokoyama shows a second dummy surface electrode (elements 14a not at the four corners) that does not have any electrical connection (see Fig. 24) and that increases a mounting strength (as of limitation "increases a mounting strength", it is seen that the Yokoyama reference has the same structural limitations as of the invention, therefore, it is inherent to be labeled as increases a mounting strength) is provided on the first main surface (surface of element 12a) of the body so as to overlap a cavity of a coil (19a or 19b, elements 14a not at the four corners overlap a cavity of elements 19a or 19b, see Fig. 24).
In addition, Tanguchi et al. discloses dummy surface electrode to increase a mounting strength (Paragraph [0077]).

Regarding Claim 13, Taniguchi et al. shows the base layers of the body are made of magnetic base layers (11, 18) and at least one non-magnetic base layer (17a-17e), and the at least one non-magnetic base layer is interposed and stacked between two of the magnetic base layers (see Figs. 3-7).
Regarding Claim 16, Taniguchi et al. shows each of the four surface electrodes (20A-20D) overlaps a portion of the opening of the coil conductor with an overlapping area being equal to or less than about 3% of an area of the surface electrode when viewed in the direction in which the base layers are stacked (see Figs. 3-7, elements 20A-20D overlaps a portion of the opening of elements 14, 13 with an overlapping area being equal to less than about 3% of an area of element 20A, 20B, 20C or 20D when viewed in the direction in which elements 17a-17e, 11, 18 are stacked).
In addition, Taniguchi et al. discloses the area of the surface electrodes can be decrease to prevent a decrease in inductance in Paragraphs [0074]-[0076], [0081] and Fig. 14.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to each of the four surface electrodes overlaps a portion of the opening of the coil conductor with an overlapping area being equal to or less than about 3% of an area of the surface electrode when viewed in the direction in which the base layers are stacked, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable/increase inductance .

Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. in view of Yokoyama as applied to claim 1 above, and further in view of Watanabe et al. [U.S. Pub. No. 2014/0266547].
Regarding Claim 3, Taniguchi et al. in view of Yokoyama shows each of the four surface electrodes (20A-20D) but does not show each of the four surface electrodes does not overlap an opening of the coil conductor.
Watanabe et al. shows an electronic component (Fig. 10) teaching and suggesting each of the four surface electrodes (12) does not overlap an opening of the coil conductor (see Fig. 10, elements 12 does not overlap an opening of elements 17, 16).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the four surface electrodes does not overlap an opening of the coil conductor as taught by Watanabe et al. for the device as disclosed by Taniguchi et al. in view of Yokoyama to achieve desirable operating characteristics for inductance values.
Regarding Claim 17, Watanabe et al. shows no portion of any of the four surface electrodes overlaps any portion of the opening of the coil conductor (see Fig. 10, no portion of any of elements 12 overlaps any portion of the opening of elements 17, 16).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. in view of Yokoyama as applied to claim 1 above, and further in view of Arata et al. [U.S. Pub. No. 2013/0257576] and Arata et al. [JP 2014-154839] (hereinafter as “Arata ‘839” for motivation purpose).
Regarding Claim 4, Taniguchi et al. in view of Yokoyama shows the claimed invention as applied above but does not show the first end of the coil conductor is connected to two surface electrodes of the surface electrodes, and the second end of the coil conductor is connected to the other two surface electrodes.
Arata et al. shows a coil component (Figs. 1-5) teaching and suggesting the first end (bottom end of element C, see Fig. 2) of the coil conductor (C) is connected to two surface electrodes (two elements 6) of the surface electrodes, and the second end (top end of element C, see Fig. 2) of the coil conductor (C) is connected to the other two surface electrodes (two elements 4, Paragraphs [0033]-[0035]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first end of the coil conductor is connected to two surface electrodes of the surface electrodes, and the second end of the coil conductor is connected to the other two surface electrodes as taught by Arata et al. for the device as disclosed by Taniguchi et al. in view of Yokoyama to obtain excellent DC superposition characteristics (Arata ‘839, Abstract, Problem to be Solved).
Regarding Claim 5, Arata et al. shows the first wiring electrode (29) includes a first distribution electrode (element 29 is a first distribution electrode since it connects to two elements 6);

the first end (bottom end of element C, see Fig. 2) of the coil conductor (C) is connected to the first distribution electrode (29), the first distribution electrode is connected to the two surface electrodes (two elements 6), the second end (top end of element C, see Fig. 2) of the coil conductor (C) is connected to the second distribution electrode (27), and the second distribution electrode is connected to the other two surface electrodes (two elements 4, Paragraphs [0033]-[0035]).

Claims 7-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. [U.S. Pub. No. 2017/0162317] in view of Yokoyama [JP 2014-207432], Arata et al. [U.S. Pub. No. 2013/0257576] and Arata et al. [JP 2014-154839] (hereinafter as “Arata ‘839” for motivation purpose).
Regarding Claim 7, Taniguchi et al. shows an inductor (Figs. 3-7) comprising:
a rectangular or substantially rectangular thin sheet body (Paragraph [0049]) that includes base layers (17a-17e, 11, 18);
a coil conductor (13, 14) that is disposed in the body (see Figs. 3-7) and that has a winding axis (see Figs. 3-7) in a direction in which the base layers are stacked (see Figs. 3-7);
four surface electrodes (20A-20D) that are provided on a first main surface (7a) of the body (see Figs. 3-7); and

a first end (E1) of the coil conductor is connected to one surface electrode (20A) of the four surface electrodes, and a second end (E2) of the coil conductor is connected to the other one surface electrode (20B);
the four surface electrodes (20A-20D) are disposed separately at four corners of the first main surface of the body (see Figs. 3-7, Paragraphs [0057]-[0058]);
the first end (E1) of the coil conductor is connected to the first distribution electrode (19A), the first distribution electrode (19A) is connected to the one surface electrode (20A), the second end (E2) of the coil conductor is connected to the second distribution electrode (19B), and the second distribution electrode (19B) is connected to the other one surface electrode (20B); and
the first distribution electrode (19A) and the second distribution electrode (19B) are disposed mainly in a region in which the coil conductor is provided when viewed in the direction in which the base layers are stacked (see Figs. 3-7, elements 19A, 19B are disposed mainly in the region in which elements 14, 13 is provided when viewed in the direction in which elements 17a-17e, 11, 18 are stacked).
Taniguchi et al. does not explicitly show the thin sheet body has a thickness of about 0.5 mm or less, a first end of the coil conductor is connected to two surface electrodes of the four surface electrodes, and a second end of the coil conductor is connected to the other two surface electrodes, and the first end of the coil conductor is connected to the first distribution electrode, the first distribution electrode is connected 
Yokoyama shows a laminated inductor (Fig. 24) teaching and suggesting the thin sheet body has a thickness of about 0.5 mm or less (Paragraphs [0017], [0052], [0071]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the thin sheet body has a thickness of about 0.5 mm or less as taught by Yokoyama for the device as disclosed by Taniguchi et al. to have a compact design to reduce manufacture size and weight which is capable of making the laminated inductor element thinner (Abstract, Problem to be Solved).
Taniguchi et al. in view of Yokoyama does not explicitly show a first end of the coil conductor is connected to two surface electrodes of the four surface electrodes, and a second end of the coil conductor is connected to the other two surface electrodes, and the first end of the coil conductor is connected to the first distribution electrode, the first distribution electrode is connected to the two surface electrodes, the second end of the coil conductor is connected to the second distribution electrode, and the second distribution electrode is connected to the other two surface electrodes.
Arata et al. shows a coil component (Figs. 1-5) teaching and suggesting a first end (bottom end of element C, see Fig. 2) of the coil conductor (C) is connected to two surface electrodes (two elements 6) of the four surface electrodes, and a second end (top end of element C, see Fig. 2) of the coil conductor (C) is connected to the other two surface electrodes (two elements 4, Paragraphs [0033]-[0035]), and the first end 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first end of the coil conductor is connected to two surface electrodes of the four surface electrodes, and a second end of the coil conductor is connected to the other two surface electrodes, and the first end of the coil conductor is connected to the first distribution electrode, the first distribution electrode is connected to the two surface electrodes, the second end of the coil conductor is connected to the second distribution electrode, and the second distribution electrode is connected to the other two surface electrodes as taught by Arata et al. for the device as disclosed by Taniguchi et al. in view of Yokoyama to obtain excellent DC superposition characteristics (Arata ‘839, Abstract, Problem to be Solved).
Regarding Claim 8, Taniguchi et al. shows each of the four surface electrodes (20A-20D) does not overlap an opening of the coil conductor, or overlaps the opening of the coil conductor with an overlapping area being equal to or less than about 10% of an area of the surface electrode when viewed in the direction in which the base layers are stacked (see Figs. 3-7, elements 20A-20D overlaps the opening of elements 14, 13 with an overlapping area being equal to less than about 10% of an area of element 20A, 
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to each of the four surface electrodes does not overlap an opening of the coil conductor, or overlaps the opening of the coil conductor with an overlapping area being equal to or less than about 10% of an area of the surface electrode when viewed in the direction in which the base layers are stacked, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable inductance values based on design requirements.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 15, Taniguchi et al. shows a surface-mount thin inductor (Figs. 3-7) comprising:
a rectangular or substantially rectangular thin sheet body (Paragraph [0049]) that includes base layers (17a-17e, 11, 18);
a coil conductor (13, 14) that is disposed in the body (see Figs. 3-7) and that has a winding axis (see Figs. 3-7) in a direction in which the base layers are stacked (see Figs. 3-7); and
four surface electrodes (20A-20D) that are on a first main surface (7a) of the body (see Figs. 3-7); wherein

a center of each of the four surface electrodes (20A-20D) is located in a region in which the coil conductor is provided when viewed in the direction in which the base layers are stacked (see Fig. 6, a center of elements 20A-20D is located in a region in which elements 14, 13 is located when viewed in the direction in which elements 17a-17e, 11, 18 are stacked, Paragraphs [0057]-[0058]).
Taniguchi et al. does not explicitly show the thin sheet body has a thickness of about 0.5 mm or less and a first end of the coil conductor is connected to two surface electrodes of the surface electrodes, and a second end of the coil conductor is connected to the other two surface electrodes.
Taniguchi et al. does not explicitly show the thin sheet body has a thickness of about 0.5 mm or less.
Yokoyama shows a laminated inductor (Fig. 24) teaching and suggesting the thin sheet body has a thickness of about 0.5 mm or less (Paragraphs [0017], [0052], [0071]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the thin sheet body has a thickness of about 0.5 mm or less as taught by Yokoyama for the device as disclosed by Taniguchi et al. to have a compact design to reduce manufacture size and weight which is capable of making the laminated inductor element thinner (Abstract, Problem to be Solved).

Arata et al. shows a coil component (Figs. 1-5) teaching and suggesting a first end (bottom end of element C, see Fig. 2) of the coil conductor (C) is connected to two surface electrodes (two elements 6) of the four surface electrodes, and a second end (top end of element C, see Fig. 2) of the coil conductor (C) is connected to the other two surface electrodes (two elements 4, Paragraphs [0033]-[0035]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first end of the coil conductor is connected to two surface electrodes of the four surface electrodes, and a second end of the coil conductor is connected to the other two surface electrodes as taught by Arata et al. for the device as disclosed by Taniguchi et al. in view of Yokoyama to obtain excellent DC superposition characteristics (Arata ‘839, Abstract, Problem to be Solved).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. in view of Yokoyama, Arata et al., and Arata ‘839 as applied to claim 7 above, and further in view of Watanabe et al. [U.S. Pub. No. 2014/0266547].
Regarding Claim 3, Taniguchi et al. in view of Yokoyama, Arata et al., and Arata ‘839 shows each of the four surface electrodes (20A-20D) but does not show each of the four surface electrodes does not overlap an opening of the coil conductor.
Watanabe et al. shows an electronic component (Fig. 10) teaching and suggesting each of the four surface electrodes (12) does not overlap an opening of the 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the four surface electrodes does not overlap an opening of the coil conductor as taught by Watanabe et al. for the device as disclosed by Taniguchi et al. in view of Yokoyama, Arata et al., and Arata ‘839 to achieve desirable operating characteristics for inductance values.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. in view of Yokoyama as applied to claim 1 above, and further in view of Nakajima et al. [U.S. Pub. No. 2011/0095856].
Regarding Claim 13, Taniguchi et al. in view of Yokoyama shows the claimed invention as applied above.
In addition, Nakajima et al. shows the base layers of the body are made of magnetic base layers (3) and at least one non-magnetic base layer (4), and the at least one non-magnetic base layer is interposed and stacked between two of the magnetic base layers (see Figs. 1-2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the base layers of the body are made of magnetic base layers and at least one non-magnetic base layer, and the at least one non-magnetic base layer is interposed and stacked between two of the magnetic base layers as taught by Nakajima et al. for the device as disclosed by Taniguchi et al. in view of Yokoyama to improve temperature characteristics and free .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. in view of Yokoyama as applied to claim 1 above, and further in view of Yokoyama et al. [JP 2012-169407] (hereinafter as “Yokoyama ‘407”).
Regarding Claim 14, Taniguchi et al. in view of Yokoyama shows the claimed invention as applied above but does not show the body is made of ceramics, at least one layer of a gap extending in a direction perpendicular or substantially perpendicular to the direction in which the base layers are stacked is provided in the body; and the gap overlaps the region in which the coil conductor is provided when viewed in the direction in which the base layers are stacked.
Yokoyama ‘407 shows a device (Fig. 1) teaching and suggesting the body is made of ceramics (Paragraph [0016]), at least one layer of a gap (9) extending in a direction perpendicular or substantially perpendicular to the direction in which the base layers (4, 5) are stacked is provided in the body (see Fig. 1); and the gap (9) overlaps the region in which the coil conductor (6) is provided when viewed in the direction in which the base layers are stacked (see Fig. 1, Paragraph [0018]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the body is made of ceramics, at least one layer of a gap extending in a direction perpendicular or substantially perpendicular to the direction in which the base layers are stacked is provided in the body; and the gap overlaps the region in which the coil conductor is .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. in view of Yokoyama as applied to claim 1 above, and further in view of Jung et al. [U.S. Pub. No. 2014/0176282].
Regarding Claim 20, Taniguchi et al. in view of Yokoyama shows the claimed invention as applied above but does not show the coil conductor includes a plurality of loop conductor patterns provided on individual layers, and a total number of turns of each individual one of the plurality of loop conductor patterns is three or less.
Jung et al. shows a device (Figs. 1-3) teaching and suggesting the coil conductor includes a plurality of loop conductor patterns (20) provided on individual layers (10), and a total number of turns of each individual one of the plurality of loop conductor patterns is three or less (see Fig. 1, Paragraph [0047]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil conductor includes a plurality of loop conductor patterns provided on individual layers, and a total number of turns of each individual one of the plurality of loop conductor patterns is three or less as taught by Jung et al. for the device as disclosed by Taniguchi et al. in view of Yokoyama obtain desirable inductance values and forming high level of induced electromagnetic force (Paragraph [0047]).

Claims 1-5, 7-10, 13, 15-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. [U.S. Pub. No. 2013/0257576] in view of Taniguchi et al. [U.S. Pub. No. 2017/0162317] and Yokoyama [JP 2014-207432].
Regarding Claim 1, Arata et al. shows an inductor (Figs. 1-5) comprising:
a rectangular or substantially rectangular thin sheet body (Paragraph [0023]) that includes base layers (11);
a coil conductor (C) that is disposed in the body (see Figs. 1-5) and that has a winding axis (see Figs. 1-5) in a direction in which the base layers are stacked (see Figs. 1-5);
four surface electrodes (4, 6) that are provided on a first main surface (2a) of the body (see Figs. 1-5); and
a first wiring electrode (29) and a second wiring electrode (27) that are provided between the base layers (see Figs. 1-5) near the first main surface of the body (see Figs. 1-5); wherein
a first end (bottom end of element C, see Fig. 2) of the coil conductor (C) is connected to at least one of the surface electrodes (6) with the first wiring electrode (29) interposed therebetween (see Figs. 1-5), and a second end (top end of element C, see Fig. 2) of the coil conductor is connected to at least one of the other surface electrodes (4) with the second wiring electrode (27) interposed therebetween (see Figs. 1-5); and
the first wiring electrode (29) and the second wiring electrode (27) are disposed in the region in which the coil conductor is provided when viewed in the direction in which the base layers are stacked (see Figs. 1-5, elements 29, 27 are disposed in the 
Arata et al. does not explicitly show the thin sheet body has a thickness of about 0.5 mm or less, a center of each of the four surface electrodes is located in a region in which the coil conductor is located when viewed in the direction in which the base layers are stacked, and the first wiring electrode and the second wiring electrode are disposed mainly in the region in which the coil conductor is provided when viewed in the direction in which the base layers are stacked.
Taniguchi et al. shows a coil component (Figs. 3-7) teaching and suggesting a center of each of the four surface electrodes (20A-20D) is located in a region in which the coil conductor is located when viewed in the direction in which the base layers are stacked (see Fig. 6, a center of elements 20A-20D is located in a region in which elements 14, 13 is located when viewed in the direction in which elements 17a-17e, 11, 18 are stacked, Paragraphs [0057]-[0058]); and the first wiring electrode (19A) and the second wiring electrode (19B) are disposed mainly in the region in which the coil conductor is provided when viewed in the direction in which the base layers are stacked (see Figs. 3-7, elements 19A, 19B are disposed mainly in the region in which elements 14, 13 is provided when viewed in the direction in which elements 17a-17e, 11, 18 are stacked).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a center of each of the four surface electrodes is located in a region in which the coil conductor is located when viewed in the direction in which the base layers are stacked, and the first wiring 
Moreover, the combination of Arata et al. (see Fig. 5) and Taniguchi et al. (see Fig. 6) shows the first wiring electrode (29 of Arata et al.) and the second wiring electrode (27 of Arata et al.) are disposed mainly in the region in which the coil conductor (14, 13 of Taniguchi et al.) is provided when viewed in the direction in which the base layers are stacked (see Fig. 5 of Arata et al. and see Fig. 6 of Taniguchi et al., elements 29, 27 of Arata et al. are disposed mainly in the region in which elements 14, 13 of Taniguchi et al. is provided when viewed in the direction in which elements 17a-17e, 11, 18 of Taniguchi et al. are stacked).
Arata et al. in view of Taniguchi et al. does not explicitly show the thin sheet body has a thickness of about 0.5 mm or less.
Yokoyama shows a laminated inductor (Fig. 24) teaching and suggesting the thin sheet body has a thickness of about 0.5 mm or less (Paragraphs [0017], [0052], [0071]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the thin sheet body has a thickness of about 0.5 mm or less as taught by Yokoyama for the device as disclosed by Arata et al. in view of Taniguchi et al. to have a compact design to reduce manufacture size and weight which is capable of making the laminated inductor element thinner (Abstract, Problem to be Solved).

Taniguchi et al. also shows the four surface electrodes (20A-20D) are disposed separately at four corners of the first main surface of the body (see Figs. 3-7, Paragraphs [0057]-[0058]).
Yokoyama also shows the four surface electrodes (14a) are disposed separately at four corners of the first main surface of the body (see Fig. 24).
Regarding Claim 3, Taniguchi et al. shows each of the four surface electrodes (20A-20D) does not overlap an opening of the coil conductor, or overlaps the opening of the coil conductor with an overlapping area being equal to or less than about 10% of an area of the surface electrode when viewed in the direction in which the base layers are stacked (see Figs. 3-7, elements 20A-20D overlaps the opening of elements 14, 13 with an overlapping area being equal to less than about 10% of an area of element 20A, 20B, 20C or 20D when viewed in the direction in which elements 17a-17e, 11, 18 are stacked).
In addition, Taniguchi et al. discloses the area of the surface electrodes can be decrease to prevent a decrease in inductance in Paragraphs [0074]-[0076], [0081] and Fig. 14.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to each of the four surface electrodes does not overlap an opening of the coil conductor, or overlaps the opening of the coil conductor with an overlapping area being equal to or less than about 10% of an area of the surface electrode when viewed in the direction in which the base layers are stacked, since it has 
Regarding Claim 4, Arata et al. shows the first end (bottom end of element C, see Fig. 2) of the coil conductor (C) is connected to two surface electrodes (two elements 6) of the surface electrodes, and the second end (top end of element C, see Fig. 2) of the coil conductor (C) is connected to the other two surface electrodes (two elements 4, Paragraphs [0033]-[0035]).
Regarding Claim 5, Arata et al. shows the first wiring electrode (29) includes a first distribution electrode (element 29 is a first distribution electrode since it connects to two elements 6);
the second wiring electrode (27) includes a second distribution electrode (element 27 is a second distribution electrode since it connects to two elements 4); and
the first end (bottom end of element C, see Fig. 2) of the coil conductor (C) is connected to the first distribution electrode (29), the first distribution electrode is connected to the two surface electrodes (two elements 6), the second end (top end of element C, see Fig. 2) of the coil conductor (C) is connected to the second distribution electrode (27), and the second distribution electrode is connected to the other two surface electrodes (two elements 4, Paragraphs [0033]-[0035]).
Regarding Claim 7, Arata et al. shows an inductor (Figs. 1-5) comprising:

a coil conductor (C) that is disposed in the body (see Figs. 1-5) and that has a winding axis (see Figs. 1-5) in a direction in which the base layers are stacked (see Figs. 1-5);
four surface electrodes (4, 6) that are provided on a first main surface (2a) of the body (see Figs. 1-5); and
a first distribution electrode (29) and a second distribution electrode (27) that are provided between the base layers (see Figs. 1-5) near the first main surface of the body (see Figs. 1-5); wherein
a first end (bottom end of element C, see Fig. 2) of the coil conductor (C) is connected to two surface electrodes (two elements 6) of the four surface electrodes, and a second end (top end of element C, see Fig. 2) of the coil conductor (C) is connected to the other two surface electrodes (two elements 4, Paragraphs [0033]-[0035]);
the four surface electrodes (4, 6) are disposed separately at four corners of the first main surface of the body (see Figs. 1-5, Paragraph [0027]);
the first end (bottom end of element C, see Fig. 2) of the coil conductor (C) is connected to the first distribution electrode (29), the first distribution electrode (29) is connected to the two surface electrodes (two elements 6), the second end (top end of element C, see Fig. 2) of the coil conductor (C) is connected to the second distribution electrode (27), and the second distribution electrode (27) is connected to the other two surface electrodes (two elements 4); and

Arata et al. does not explicitly show the thin sheet body has a thickness of about 0.5 mm or less and the first distribution electrode and the second distribution electrode are disposed mainly in a region in which the coil conductor is provided when viewed in the direction in which the base layers are stacked.
Taniguchi et al. shows a coil component (Figs. 3-7) teaching and suggesting the first distribution electrode (19A) and the second distribution electrode (19B) are disposed mainly in the region in which the coil conductor is provided when viewed in the direction in which the base layers are stacked (see Figs. 3-7, elements 19A, 19B are disposed mainly in the region in which elements 14, 13 is provided when viewed in the direction in which elements 17a-17e, 11, 18 are stacked).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first distribution electrode and the second distribution electrode are disposed mainly in the region in which the coil conductor is provided when viewed in the direction in which the base layers are stacked as taught by Taniguchi et al. for the device as disclosed by Arata et al. to stabilize the balance of weight of the coil component, to improve the ease of mounting, and prevent a decrease in inductance (Paragraphs [0076]-[0078]).

Arata et al. in view of Taniguchi et al. does not explicitly show the thin sheet body has a thickness of about 0.5 mm or less.
Yokoyama shows a laminated inductor (Fig. 24) teaching and suggesting the thin sheet body has a thickness of about 0.5 mm or less (Paragraphs [0017], [0052], [0071]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the thin sheet body has a thickness of about 0.5 mm or less as taught by Yokoyama for the device as disclosed by Arata et al. in view of Taniguchi et al. to have a compact design to reduce manufacture size and weight which is capable of making the laminated inductor element thinner (Abstract, Problem to be Solved).
Regarding Claim 8, Taniguchi et al. shows each of the four surface electrodes (20A-20D) does not overlap an opening of the coil conductor, or overlaps the opening of the coil conductor with an overlapping area being equal to or less than about 10% of an area of the surface electrode when viewed in the direction in which the base layers are stacked (see Figs. 3-7, elements 20A-20D overlaps the opening of elements 14, 13 
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to each of the four surface electrodes does not overlap an opening of the coil conductor, or overlaps the opening of the coil conductor with an overlapping area being equal to or less than about 10% of an area of the surface electrode when viewed in the direction in which the base layers are stacked, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable inductance values based on design requirements.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 9, Yokoyama shows a second dummy surface electrode (elements 14a not at the four corners) that does not have any electrical connection (see Fig. 24) and that increases a mounting strength (as of limitation "increases a mounting strength", it is seen that the Yokoyama reference has the same structural limitations as of the invention, therefore, it is inherent to be labeled as increases a mounting strength) is provided on the first main surface (surface of element 12a) of the body so as to overlap a cavity of a coil (19a or 19b, elements 14a not at the four corners overlap a cavity of elements 19a or 19b, see Fig. 24).
In addition, Tanguchi et al. discloses dummy surface electrode to increase a mounting strength (Paragraph [0077]).

Regarding Claim 13, Taniguchi et al. shows the base layers of the body are made of magnetic base layers (11, 18) and at least one non-magnetic base layer (17a-17e), and the at least one non-magnetic base layer is interposed and stacked between two of the magnetic base layers (see Figs. 3-7).
Regarding Claim 15, Arata et al. shows a surface-mount thin inductor (Figs. 1-5) comprising:
a rectangular or substantially rectangular thin sheet body (Paragraph [0023]) that includes base layers (11);
a coil conductor (C) that is disposed in the body (see Figs. 1-5) and that has a winding axis (see Figs. 1-5) in a direction in which the base layers are stacked (see Figs. 1-5); and
four surface electrodes (4, 6) that are on a first main surface (2a) of the body (see Figs. 1-5); wherein
a first end (bottom end of element C, see Fig. 2) of the coil conductor (C) is connected to two surface electrodes (two elements 6) of the surface electrodes, and a second end (top end of element C, see Fig. 2) of the coil conductor (C) is connected to the other two surface electrodes (two elements 4, Paragraphs [0033]-[0035]).
Arata et al. does not explicitly show the thin sheet body has a thickness of about 0.5 mm or less and a center of each of the four surface electrodes is located in a region 
Taniguchi et al. shows a coil component (Figs. 3-7) teaching and suggesting a center of each of the four surface electrodes (20A-20D) is located in a region in which the coil conductor is located when viewed in the direction in which the base layers are stacked (see Fig. 6, a center of elements 20A-20D is located in a region in which elements 14, 13 is located when viewed in the direction in which elements 17a-17e, 11, 18 are stacked, Paragraphs [0057]-[0058]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a center of each of the four surface electrodes is located in a region in which the coil conductor is located when viewed in the direction in which the base layers are stacked as taught by Taniguchi et al. for the device as disclosed by Arata et al. to stabilize the balance of weight of the coil component, to improve the ease of mounting, and prevent a decrease in inductance (Paragraphs [0076]-[0078]).
Arata et al. in view of Taniguchi et al. does not explicitly show the thin sheet body has a thickness of about 0.5 mm or less.
Yokoyama shows a laminated inductor (Fig. 24) teaching and suggesting the thin sheet body has a thickness of about 0.5 mm or less (Paragraphs [0017], [0052], [0071]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the thin sheet body has a thickness of about 0.5 mm or less as taught by Yokoyama for the device as disclosed by Arata et al. in view of Taniguchi et al. to have a compact design to reduce 
Regarding Claim 16, Taniguchi et al. shows each of the four surface electrodes (20A-20D) overlaps a portion of the opening of the coil conductor with an overlapping area being equal to or less than about 3% of an area of the surface electrode when viewed in the direction in which the base layers are stacked (see Figs. 3-7, elements 20A-20D overlaps a portion of the opening of elements 14, 13 with an overlapping area being equal to less than about 3% of an area of element 20A, 20B, 20C or 20D when viewed in the direction in which elements 17a-17e, 11, 18 are stacked).
In addition, Taniguchi et al. discloses the area of the surface electrodes can be decrease to prevent a decrease in inductance in Paragraphs [0074]-[0076], [0081] and Fig. 14.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to each of the four surface electrodes overlaps a portion of the opening of the coil conductor with an overlapping area being equal to or less than about 3% of an area of the surface electrode when viewed in the direction in which the base layers are stacked, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable/increase inductance values based on design requirements.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 20, Arata et al. shows the coil conductor includes a plurality of loop conductor patterns (21) provided on individual layers (11), and a total number of .

Claims 3, 8, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Taniguchi et al. and Yokoyama as applied to claims 1 and 7 above, and further in view of Watanabe et al. [U.S. Pub. No. 2014/0266547].
Regarding Claims 3 and 8, Arata et al. in view of Taniguchi et al. and Yokoyama shows each of the four surface electrodes (20A-20D) but does not show each of the four surface electrodes does not overlap an opening of the coil conductor.
Watanabe et al. shows an electronic component (Fig. 10) teaching and suggesting each of the four surface electrodes (12) does not overlap an opening of the coil conductor (see Fig. 10, elements 12 does not overlap an opening of elements 17, 16).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the four surface electrodes does not overlap an opening of the coil conductor as taught by Watanabe et al. for the device as disclosed by Arata et al. in view of Taniguchi et al. and Yokoyama to achieve desirable operating characteristics for inductance values.
Regarding Claim 17, Watanabe et al. shows no portion of any of the four surface electrodes overlaps any portion of the opening of the coil conductor (see Fig. 10, no portion of any of elements 12 overlaps any portion of the opening of elements 17, 16).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Taniguchi et al. and Yokoyama as applied to claim 1 above, and further in view of Nakajima et al. [U.S. Pub. No. 2011/0095856].
Regarding Claim 13, Arata et al. in view of Taniguchi et al. and Yokoyama shows the claimed invention as applied above.
In addition, Nakajima et al. shows the base layers of the body are made of magnetic base layers (3) and at least one non-magnetic base layer (4), and the at least one non-magnetic base layer is interposed and stacked between two of the magnetic base layers (see Figs. 1-2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the base layers of the body are made of magnetic base layers and at least one non-magnetic base layer, and the at least one non-magnetic base layer is interposed and stacked between two of the magnetic base layers as taught by Nakajima et al. for the device as disclosed by Arata et al. in view of Taniguchi et al. and Yokoyama to improve temperature characteristics and free from structural defects (Paragraph [0015]) and forming a joining interface (Paragraph [0042]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Taniguchi et al. and Yokoyama as applied to claim 1 above, and further in view of Yokoyama et al. [JP 2012-169407] (hereinafter as “Yokoyama ‘407”).
Regarding Claim 14, Arata et al. in view of Taniguchi et al. and Yokoyama shows the claimed invention as applied above but does not show the body is made of 
Yokoyama ‘407 shows a device (Fig. 1) teaching and suggesting the body is made of ceramics (Paragraph [0016]), at least one layer of a gap (9) extending in a direction perpendicular or substantially perpendicular to the direction in which the base layers (4, 5) are stacked is provided in the body (see Fig. 1); and the gap (9) overlaps the region in which the coil conductor (6) is provided when viewed in the direction in which the base layers are stacked (see Fig. 1, Paragraph [0018]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the body is made of ceramics, at least one layer of a gap extending in a direction perpendicular or substantially perpendicular to the direction in which the base layers are stacked is provided in the body; and the gap overlaps the region in which the coil conductor is provided when viewed in the direction in which the base layers are stacked as taught by Yokoyama ‘407 for the device as disclosed by Arata et al. in view of Taniguchi et al. and Yokoyama to increase inductance value and prevent resistance Rdc from increase and variation (Paragraphs [0006], [0025]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Taniguchi et al. and Yokoyama as applied to claim 1 above, and further in view of Jung et al. [U.S. Pub. No. 2014/0176282].

In addition, Jung et al. shows a device (Figs. 1-3) teaching and suggesting the coil conductor includes a plurality of loop conductor patterns (20) provided on individual layers (10), and a total number of turns of each individual one of the plurality of loop conductor patterns is three or less (see Fig. 1, Paragraph [0047]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil conductor includes a plurality of loop conductor patterns provided on individual layers, and a total number of turns of each individual one of the plurality of loop conductor patterns is three or less as taught by Jung et al. for the device as disclosed by Arata et al. in view of Taniguchi et al. and Yokoyama obtain desirable inductance values and forming high level of induced electromagnetic force (Paragraph [0047]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837